DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 10/07/2020.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claims 1-5, 7-8, 11-12, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (“Huang”, US Pub 2006/0255779)
Regarding independent claims 1, 11, 20, Huang teaches (Fig. 2-3; Para 14-17) a low-dropout regulator (Fig. 2-3) comprising: a core circuitry (Fig. 2-3; Vref, amplifier 10, transistor 20; Para 14) providing an output voltage (20’s drain is used to pass Vout on output terminal 203) to an output node (output voltage on terminal 203 is passed to load 50); and a reverse isolation circuitry (Fig. 2-3; 30 or Q4; Para 14-17) coupled to the output node (203) and configured to provide (or adjust; or configurable and/or reconfigurable; Para 15-17) a current flowing through the reverse isolation circuitry (30) in response to ripples at the output node (203). 
Regarding claim 2, Huang teaches (Fig. 2-3) the reverse isolation circuitry (30) is configured with bandwidth higher than that of the core circuitry (Vref, 10, 20) such that the reverse isolation circuitry (30) responds to the ripples at the output node (203) faster than the core circuitry (Vref, 10, 20). 
bandwidth is simply being interpreted as just an amount of signal that is transmitted/controlled in a given amount of time, in another word how fast or slow the circuit is operating.]
Regarding claim 3, Huang teaches (Fig. 2-3) the reverse isolation circuitry (30 or Q4) is configured such that an alternating current (AC) component of the current flowing through the core circuitry (Vref, amplifier 10, transistor 20) is smaller than (Para 15-17, to reduce ripple within the core circuit) an AC component required to respond to the ripples at the output node. 
Regarding claim 4, Huang teaches (Fig. 2-3) the reverse isolation circuitry (30 or Q4) adjusts the current flowing through the reverse isolation circuitry (Para 15-17) based on the magnitude of the ripples at the output node (203).
Regarding claims 5, 14, Huang teaches (Fig. 2-3) the reverse isolation circuitry (30 or Q4) comprises a transistor (two type of switches are used for 30’s operation Q2 and/or Q4) coupled to the output node (203) and having a gate node (i.e. if Q4 is used) controlled by a gate voltage (Q4’s gate voltage is the output of amplifier 10) generated based at least in part (Para 15-17) on the output voltage at the output node (203).
Regarding claim 7, 15, Huang teaches the core circuitry (Vref, amplifier 10, transistor 20) comprises a transistor (20) coupled to the output node (203) and having a gate node controlled by a gate voltage (output of 10) generated based at least in part on the output voltage (since 10 also received feedback voltage from node 203) at the output node (203).
Regarding claim 8, 16, Huang teaches (Fig. 2-3) the transistor (i.e. 20) of the core circuitry (Vref, amplifier 10, 20) is a pass transistor (para 14) receiving a power supply voltage (Vin) to generate the output voltage (Vout) at the output node (203).
Regarding claim 12, Huang teaches (Fig. 2-3) the current flowing through the reverse isolation circuitry (30 or Q4) is adjusted at least in part (to ensure reduced ripple within the taught core circuit, in another word constant output from the core circuit, while taught reverse isolation circuit adjust the current on output node; Para 15-17) to tradeoff between power consumed by the reverse isolation circuitry and a leakage current flowing through the core circuitry (Vref, 10, 20).
Regarding claim 15, of 11, wherein the core circuitry (Vref, 10, 20) comprises a transistor (20:Q1) coupled to the output node (203) and having a gate node(Q1’s gate) controlled by a gate voltage (output of 10 is driving the gate of Q1) . 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	 Claims 9-10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub 2006/0255779), in view of May (US Pub 2011/0115556).
Regarding claim 9, 17, Huang teaches the core circuitry (Vref, 10, 20) comprises a direct current (DC) circuitry (Vin can be anticipated to use DC power supply; Para 2) coupled to the output node (203) and comprising a power transistor (20: Q1) configured to provide the output voltage (Vout) at the output node (203), and a power-supply rejection ratio (PSRR) circuitry (10) coupled to the output node (10) and configured to provide a high PSRR.
[NOTE. Applicant define Fig. 3’s element 312 being PSRR circuit, where high PSRR is provided from ‘318 amplifier’s output’. Because, Applicant doesn’t disclose how the PSRR is operated or any details of the circuit, hence under BRI, Huang is used to show same operation using same technique to teach PSRR.]
However, Huang fails to teach the core circuitry comprises a direct current (DC) circuitry
However, May teaches (Fig. 2, 5; Para 23-26 and 36-37) the core circuitry (102) comprising a direct current (DC circuitry (Fig. 2; DC input is 108-1.8 V being passed to main power switch 110 and output node 116, respectively. Also 1.8 V is used on amplifier 112 and 124), and a power-supply rejection ratio (PSRR) circuitry (112) coupled to the output node (116) and configured to provide a high PSRR.
‘BANDWIDTH ‘operation of claim 2- using core circuitry 102 controlling the low-frequency current and reverse isolation circuitry 104 controlling high frequency current; Para 23-26, 36-37]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang’s taught regulator to include the circuit design of using the DC circuitry within the core circuit, as disclosed by May, as doing so would have provided reduction in component variance while increasing operational efficiency when controlling the core circuit’s output ripple operation, as taught by May (abstract).
Regarding claim 10, 18, Huang teaches the PSRR circuitry (10) comprises an operational amplifier (10) configured to provide a gate voltage (output of 10 driving 20 and 30’s switches) based at least in part on the output voltage (Vout) at the output node (203). 
	However, Huang fails to teach the PSRR circuitry including a capacitor coupled to the gate voltage.
However, May teaches (Fig. 5) the PSRR circuitry (112) including a capacitor (Cgd) coupled to the gate voltage.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang’s taught regulator to include the circuit design of using the DC circuitry and capacitor for DC gain control in the core circuit, as disclosed by May, as doing so would have provided reduction in component variance while increasing operational efficiency when controlling the core circuit’s output ripple operation, as taught by May (abstract).
Regarding claim 19, Huang fails to teach the core circuitry comprises a decrease gain circuitry coupled to the output node and configured to reduce a gain of the DC circuitry. 
However, May teaches the core circuitry (102) comprises a decrease gain circuitry (i.e. Cgs to enhance stability of DC output of 102) coupled to the output node (drain of 110 outputting VDDD on ‘116 or 117’) and configured to reduce a gain of the DC circuitry. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang’s taught regulator to include the circuit design of using the DC circuitry and capacitor for DC gain control in the core circuit, as disclosed by May, as doing so would have provided reduction in .
7. 	Claims 6, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub 2006/0255779), in view of Wong (US Pub 2012/0205978).
Regarding claim 13 and 6, Huang teaches the reverse isolation circuitry (30 or Q4) comprising one transistor (two type of switches are used for 30’s operation Q2 and/or Q4), which is being turned on depending on a tradeoff (to ensure reduced ripple within the taught core circuit, in another word constant output from the core circuit, while taught reverse isolation circuit adjust the current on output node; Para 15-17)  between power consumed by the reverse isolation circuitry (30 or Q4) and a leakage current flowing through the core circuitry (Vref, 10, 20).
However, Huang fails to teach the transistor of the reverse isolation circuitry is a plurality of transistors connected in parallel.
However, Wong teaches (Fig. 1; Para 21-26) an LDO regulator (100) including a core circuit (10) connected to the transistor of the reverse isolation circuitry (50 and replica units 20_1-n, are turned on depending on the tradeoff power, controlled by controller 40) is a plurality of transistors connected in parallel (m41-n).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Huang’s taught regulator to include the circuit design of plurality of parallel connected transistors in the reverse isolation circuitry, as disclosed by Wong, as doing so would have provided reduction in component variance while increasing operational efficiency when controlling the core circuit’s output ripple operation, as taught by Wong (abstract).
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/9/2022



	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839